ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_05_EN.txt.                      559 	




                                    SEPARATE OPINION OF JUDGE YUSUF



                        The Court’s jurisdiction cannot be founded on Article 30 of the CAT — The
                     conditions contained in Article 30 have not been met — Negotiations between the
                     Parties were never deadlocked — Negotiations continued even after submission of
                     the case to the Court — There was no inability to agree on arbitration — No
                     proposals were made by either Party on modalities for the organization of arbitral
                     proceedings — Only inability to agree on organization of arbitration triggers
                     Court’s jurisdiction — This was not the case here — Judgment elevates preliminary
                     inquiry to level of full investigation — No general standard for conduct of such
                     inquiries exists — The nature and scope of preliminary inquiry is determined by
                     domestic law — Senegal conducted such an inquiry in 2000, but failed to do so in
                     2008 — Distinction should have been made between the two events — Obligation
                     under Article 7, paragraph 1, of the CAT is to submit case for prosecution —
                     Failure to do so engages State’s international responsibility — Extradition is an
                     option, but not an obligation under the CAT — State may extradite suspect only
                     to relieve itself of its obligation to prosecute.




                                                    I. Introduction

                         1. I feel bound to append this separate opinion for several reasons.
                     First, contrary to the conclusions of the Court, I am of the view that the
                     jurisdiction of the Court in the present case cannot be founded on
                     ­Article 30 of the Convention against Torture (CAT) since the conditions
                      set out in that provision have not been met. Secondly, I have voted
                      against subparagraph 4 of the operative part of the Judgment because
                      I believe that the choice of means for the conduct of the preliminary
                      inquiry prescribed by Article 6, paragraph 2, of the CAT, as well as the
                      scope of such inquiry, is determined by the State party on whose territory
                      the suspect is present in accordance with its domestic law. Consequently,
                      there was no valid reason, in my view, for the Court to conclude that the
                      circumstances and procedures related to the questioning of Mr. Habré by
                      the Senegalese investigating judge in February 2000, followed by his
                      indictment by the same judge, did not constitute a preliminary inquiry.
                      Thirdly, it is my view that the nature and meaning of the obligation laid
                      down in Article 7, paragraph 1, of the CAT could have been further ela­
                      borated and clarified in the Judgment, particularly in view of the fact that
                      Belgium continued to insist on the extradition of Mr. Habré while S  ­ enegal
                      was preparing for his prosecution in its territory, and mobilizing funds for
                      that purpose.

                     141




6 CIJ1033.indb 278                                                                                        28/11/13 12:50

                     560 	 obligation to prosecute or extradite (sep. op. yusuf)

                                                   II. Jurisdiction

                         2. In its Application to the Court, Belgium invoked two separate bases
                     of jurisdiction. It relied equally on the Declarations made by Belgium and
                     Senegal under Article 36, paragraph 2, of the Court’s Statute and on
                     ­Article 30 of the United Nations Convention against Torture (CAT).
                      I believe that the Court has jurisdiction on the basis of the declarations
                      made by Belgium and Senegal under Article 36, paragraph 2, respectively
                      on 17 June 1958 and 2 December 1985. The Court’s jurisdiction can­not,
                      however, be founded in the present case on Article 30 of the CAT.
                         3. Four conditions have to be met, under Article 30 of the CAT, for
                      the Court to have jurisdiction on disputes between parties to the Conven-
                      tion. First, there has to be a dispute between the parties concerning the
                      application or interpretation of the Convention. Secondly, the dispute has
                      to be one which cannot be settled by negotiation. Thirdly, one of the par-
                      ties to the dispute must have requested that it be submitted to arbitration.
                      Fourthly, if within six months from the date of the request, the parties are
                      unable to agree on the organization of the arbitration, any one of them
                      may refer the dispute to the International Court of Justice. The parties
                      agree that these conditions are cumulative. Thus, all four must be met
                      before the jurisdiction of the Court can be established. As explained
                      below, it is my view that two of these conditions have not been met,
                      namely : (a) the condition that the dispute could not be settled through
                      negotiation ; and (b) that the Parties must have been unable to agree on
                      the organization of the arbitration. I will examine these conditions below.

                            A. A Dispute Which “Cannot Be Settled through Negotiation”
                        4. It should be stressed at the outset that Article 30 of the CAT refers
                     to a dispute which “cannot be settled through negotiation”, a condition
                     that is vastly different from the formula used in other conventions where
                     the reference is to a dispute which “is not settled by negotiation”. The
                     latter expression, viz. “is not settled by negotiation”, implies a factual
                     finding, and not an assessment of whether a deadlock or a refusal by one
                     of the parties has occurred.
                        5. The Court rightly notes in paragraph 57 of the Judgment that
                           “[t]he requirement that the dispute ‘cannot be settled through nego-
                           tiation’ could not be understood as referring to a theoretical impos-
                           sibility of reaching a settlement. It rather implies that . . . ‘no
                           reasonable probability exists that further negotiations would lead to
                           a settlement’ (South West Africa (Ethiopia v. South Africa ; Liberia v.
                           South Africa), Preliminary Objections, Judgment, I.C.J. Reports 1962,
                           p. 345).”
                     The Court does not, however, draw the correct conclusions from these
                     statements, particularly on the strength of the evidence before it in this
                     case.

                     142




6 CIJ1033.indb 280                                                                                   28/11/13 12:50

                     561 	 obligation to prosecute or extradite (sep. op. yusuf)

                     This evidence clearly shows that neither a deadlock nor an impasse was
                     ever reached in the negotiations between the Parties, and that those nego-
                     tiations continued for a long time even after the filing of Belgium’s Appli-
                     cation with the Court. Thus, there is nothing in the material placed before
                     the Court by the Parties which indicates that the dispute could not be
                     settled through negotiations and that the Parties fully and definitively
                     gave up any hope of reaching a settlement through negotiations. The fact
                     that the negotiations between the Parties were never permanently inter-
                     rupted, but were resumed on many occasions, even after the filing of the
                     Application by Belgium, demonstrates that the possibility of a settlement
                     through negotiations never disappeared.
                         6. Ascertaining whether negotiations have taken place, but have not
                     resulted in the settlement of the dispute, in accordance with the condition
                     stipulated in certain conventions regarding “a dispute which is not settled
                     by negotiations”, is a question of factual verification and requires no
                     inquiry into the exhaustion of the possibilities of settling the dispute
                     through negotiations. The formula used in the CAT, i.e., “cannot be
                     ­settled through negotiations” requires such an inquiry and a determina-
                      tion by the Court that further negotiations became futile and showed no
                      reasonable probability that they could result in a settlement of the dis-
                      pute. This determination does not appear to have been made in the
                      ­Judgment. As a matter of fact, in assessing whether the dispute was one
                       which could not be settled by negotiation, the Court limited itself to the
                       consideration of the Notes Verbales by Belgium to Senegal of 11 January
                       2006, 9 March 2006, 4 May 2006 and 20 June 2006. These diplomatic
                       Notes form the only evidence that the Court relies on to conclude that
                           “[t]here was no change in the respective positions of the Parties con-
                           cerning the prosecution of Mr. Habré’s alleged acts of torture during
                           the period covered by the above exchanges. The fact that, as results
                           from the pleadings of the Parties, their basic positions have not sub-
                           sequently evolved confirms that negotiations did not and could not
                           lead to the settlement of the dispute.” (Judgment, para. 59.)
                        7. It is true that in its Note Verbale of 20 June 2006, which Senegal
                     affirmed not to have received, Belgium noted that “the attempted negotia-
                     tion with Senegal, which started in November 2005” had not succeeded,
                     and accordingly asked Senegal to submit the dispute to arbitration
                     (Memorial of Belgium, Ann. B.11). But this was not, and cannot be con-
                     sidered, clear evidence of an impossibility to settle the dispute through
                     negotiations. It simply reflects the viewpoint of one of the Parties, which
                     apparently wanted to submit the dispute to arbitration. The material
                     placed before the Court by both Parties contains additional evidence of
                     continued negotiations between the Parties up to, and beyond, the date
                     of submission of Belgium’s Application to the Court. This additional evi-
                     dence shows that the positions of the Parties continued to evolve, particu-
                     larly with the adoption by Senegal in 2007 of constitutional and legislative
                     reforms aimed at facilitating the prosecution of Mr. Habré in Senegal for

                     143




6 CIJ1033.indb 282                                                                                  28/11/13 12:50

                     562 	 obligation to prosecute or extradite (sep. op. yusuf)

                     crimes allegedly committed in Chad, and the consequent co‑operation
                     between the Parties, both directly as well as through the African Union
                     and the European Union, to mobilize the necessary funds for the organi-
                     zation of Mr. Habré’s trial in Senegal.

                        8. To illustrate the evolution of the positions of the Parties through
                     their diplomatic exchanges from 2007 and until very recently (17 Janu-
                     ary 2012), reference may be made to, inter alia, Senegal’s Notes Verbales
                     of 18 July 2007 and 5 October 2007, in which it announced the intention
                     to organize a meeting of potential donors and informed Belgium of its
                     decision to organize the Hissène Habré trial (Memorial of Belgium,
                     Anns. D.14 and B.15). Further diplomatic correspondence was sent by
                     Senegal to Belgium on 5 October 2007 and 7 December 2007 regarding
                     the organization of the donor meeting and the financial aspects of the
                     trial (ibid., Ann. D.16).
                        On 2 December 2008, in a Note Verbale to Senegal, Belgium refers to
                     the dispute between the Parties regarding the interpretation and applica-
                     tion of the provisions of the CAT, and takes note of the constitutional
                     and legislative amendments adopted by Senegal with a view to the sub-
                     mission for prosecution to its competent authorities of the case of
                     Mr. Habré (ibid., Ann. B.16). Belgium reaffirms, in the same Note Ver-
                     bale, its readiness to establish the necessary modalities for international
                     judicial co‑operation with Senegal on the Habré case, in particular
                     through the transmission to Senegal of the dossier compiled by the Bel-
                     gian investigating judge following a letter rogatory from the competent
                     Senegalese authorities. In this context, Belgium also confirms the readi-
                     ness of the Belgian investigating judges to receive the Senegalese judges
                     responsible for the Hissène Habré case, and requests Senegal to provide it
                     with the contact details of the Senegalese judges in charge of the investi-
                     gation and prosecution of the case. Finally, Belgium expresses in this
                     Note Verbale the hope that this co‑operation would result in decisive
                     progress in the coming few weeks.
                        These exchanges clearly constitute, in my view, an evolution of the
                     positions of the Parties and indicate the emergence of new factors (modi-
                     fication of Senegalese legislation, preparations for the organization of
                     trial, co‑operation in the mobilization of funds for the trial, offer of judi-
                     cial co‑operation by Belgium and of the transmission of the Habré dossier
                     compiled by its magistrates) indicating a clear evolution of the negotia-
                     tions and of the positions of the Parties subsequent to the period, and to
                     the Notes Verbales, on the basis of which the Court concluded that the
                     condition set forth in Article 30, paragraph 1, of the CAT has been met.
                        9. Moreover, after the filing of its Application before the Court, and
                     until recently, Belgium continued its exchanges with Senegal on the
                     financing of the trial of Hissène Habré in Senegal, on its own financial
                     contribution to such a trial, as well as judicial co‑operation on the basis
                     of the international letter rogatory requested by Belgium in its Note Ver-
                     bale of 2 December 2008 (ibid., Ann. B.16). Thus, in a Note Verbale of

                     144




6 CIJ1033.indb 284                                                                                    28/11/13 12:50

                     563 	 obligation to prosecute or extradite (sep. op. yusuf)

                     the Embassy of Belgium in Dakar to the Senegalese Ministry of Foreign
                     Affairs on 23 June 2009, Belgium extended an invitation to the Senegalese
                     investigating judges responsible for the case to visit Belgium to meet with
                     their Belgian counterparts and offered to bear the costs of the visit
                     (Memorial of Belgium, Ann. B.17). The Senegalese authorities welcomed
                     this offer and designated two of the investigating judges to travel to Bel-
                     gium (Note Verbale of 14 September 2009, ibid., Ann. B.19).

                        The negotiations and discussions on the letter rogatory held between
                     the Foreign Ministers of Senegal and Belgium on 26 May 2010 constitute
                     further evidence of the continuation of negotiations between the Parties.
                     Likewise, in November 2010, Belgium attended the donors’ round-table
                     in Dakar, in which the participants discussed the budget for organizing
                     the Habré trial in Senegal, and made co‑operation arrangements amongst
                     themselves, including between Belgium and Senegal. Indeed, Belgium
                     pledged a maximum of €1 million to the organization of the trial
                     (­Counter‑Memorial of Senegal, Anns. 5, 10‑4, and 11).

                        10. Negotiations continued as recently as 17 January 2012, when Bel-
                     gium submitted a fourth extradition request to Senegal. Belgium noted, in
                     its Note Verbale of 17 January 2012, that without prejudice to the case
                     pending before the ICJ, it is in favour of the Habré trial being organized
                     in Africa by the country on whose territory Mr. Habré is present. In addi-
                     tion, Belgium confirmed that it was still ready to co‑operate with Senegal
                     by judicial means, and this on 17 January 2012. Is it persuasive, under
                     such circumstances, for the Court to conclude that the dispute could not
                     be settled through negotiation or that negotiations had been exhausted
                     and offered no further prospect for the settlement of the dispute already
                     in 2006 allowing for resort to arbitration under Article 30 of the CAT ?

                                      B. The Inability of the Parties to Agree
                                       on the Organization of the Arbitration
                        11. The requirement under Article 30 relating to the inability of the
                     parties “to agree on the organization of the arbitration” implies, in
                     my view, an attempt to initiate the organization of the arbitration, or a
                     suggestion of modalities by one or both parties regarding such organi­
                     zation, on which the parties have, however, failed to agree. The proposal
                     or initiative by one or both parties, showing an effort to organize arbitra-
                     tion, is to be distinguished from the request for arbitration and has to be
                     subsequent to it. In the present case, it does not appear to me that either
                     of the two parties has made a proposal or has attempted to initiate the
                     organization of an arbitration on whose terms the Parties failed to agree.
                     As a matter of fact, Belgium does not even claim that it has done any-
                     thing regarding the organization of an arbitration, and limits its argu-
                     ments to the fact that it requested Senegal to submit the dispute to an
                     arbitration, and subsequently reminded Senegal of that request.

                     145




6 CIJ1033.indb 286                                                                                  28/11/13 12:50

                     564 	 obligation to prosecute or extradite (sep. op. yusuf)

                        12. In its reply to a question posed by a Member of the Court, Belgium
                     stated that : “a State requesting arbitration under Article 30 is not required
                     to make proposals for, or even to raise questions concerning the organi-
                     zation of the arbitration at the outset or at any specific moment”
                     (CR 2012/6, p. 40, para. 14 (Wood)). It is also recognized in the Judgment
                     that “Belgium did not make any detailed proposal for determining the
                     issues to be submitted to arbitration and the organization of the arbitra-
                     tion proceedings”. Nonetheless, the Court concludes that : “this does not
                     mean that the condition that ‘the Parties are unable to agree on the orga-
                     nization of the arbitration’ has not been fulfilled. A State may defer pro-
                     posals concerning these aspects to the time when a positive response is
                     given in principle to its request to settle the dispute by arbitration.”
                     (Judgment, para. 61.)

                          This is in my view an erroneous interpretation of the provision on arbi-
                     tration in Article 30 of the CAT. In the first instance, it is very clear from
                     a simple reading of the text that it is not enough to request the submission
                     of the dispute to arbitration. Such a request must be followed by an effort
                     or a proposal to organize arbitration proceedings, which is either opposed
                     by the other party, or does not result in an agreement between the parties.
                     Thus, it is only a failure to agree on the organization of arbitration, in the
                     sense that an attempt had been made to organize or to propose modalities
                     for the organization of arbitration without, however, reaching an agree-
                     ment, which triggers the possibility to refer the dispute to the Court.
                     ­Secondly, it should be recalled that, in the present case, following B
                                                                                           ­ elgium’s
                      initial reference to the arbitration procedure on 4 May 2006,
                      ­Senegal responded by acknowledging and taking note of the “possibility
                       of Belgium having recourse to the arbitration procedure provided for in
                       Article 30 of the [Convention]” (Memorial of Belgium, Ann. B9). In light
                       of such acknowledgment, the onus lay on Belgium, as the requesting State,
                       to take steps to suggest the procedure for organizing the said arbitration.
                          The present case is thus different from DRC v. Rwanda (Armed Activi-
                       ties on the Territory of the Congo (New Application : 2002) (Democratic
                       Republic of the Congo v. Rwanda)) and from Libya v. USA (Questions of
                       Interpretation and Application of the 1971 Montreal Convention arising
                       from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United
                       States of America), where the Conventions concerned included similar
                       treaty provisions. Unlike, for example, the Respondent in the Libya v.
                       USA case, Senegal did not express an intention to reject the proposal for
                       arbitration. On the contrary, Senegal took note of Belgium’s request to
                       submit the matter to arbitration in its Note Verbale of 9 May 2006 (ibid.,
                       Ann. B10). Belgium should have followed this up with a proposal on the
                       modalities for the organization of the arbitration, rather than reiterate a
                       request to submit the dispute to arbitration. The condition that the par-
                       ties were unable “to agree on the organization of the arbitration” con-
                       tained in Article 30 must be met before the matter can be referred to the
                       Court for adjudication. Absent such clear disagreement on the organiza-

                     146




6 CIJ1033.indb 288                                                                                      28/11/13 12:50

                     565 	 obligation to prosecute or extradite (sep. op. yusuf)

                     tion of arbitral proceedings, the dispute cannot be submitted to the Court,
                     and if any one of the Parties does so, the Court has to declare that it lacks
                     jurisdiction. This is the case here, and the Court should have concluded,
                     in my view, that it had no jurisdiction under Article 30 of the CAT.



                                 III. Senegal’s Obligation to Make Immediately
                                       a Preliminary Inquiry into the Facts

                        13. I find the reasoning of the Court, according to which the interroga-
                     tion by the investigating judge in 2000 does not amount to a preliminary
                     inquiry under Article 6, paragraph 2, of CAT, very unpersuasive, and dis-
                     agree with its conclusion that the events of 2000 may be lumped together
                     with those of 2008 where Senegal clearly failed to conduct a preliminary
                     inquiry following a further complaint against Mr. Habré, after the legisla-
                     tive and constitutional amendments made by Senegal in 2007. The Court
                     should have made a clear distinction between the steps taken by Senegal
                     in 2000 and the absence of an inquiry following the complaints submitted
                     to the Senegalese authorities in 2008.

                        14. The CAT provides little guidance on the specifics of the prelimi-
                     nary inquiry required by Article 6, paragraph 2. The Judgment also fails
                     to shed light on what is meant by a preliminary inquiry under Article 6,
                     paragraph 2, of the CAT and consequently provides no reliable basis for
                     the assessment of whether or not Senegal, through the actions undertaken
                     by its investigating judge, was able to satisfy the requirements of this pro-
                     vision of the Convention. Instead, in paragraph 83 of the Judgment, the
                     concept of a preliminary inquiry under the Convention appears to have
                     been elevated to the level of a full investigation. In that paragraph, the
                     Court notes that the preliminary inquiry provided for in Article 6, para-
                     graph 2, is
                           “intended, like any inquiry carried out by the competent authorities,
                           to corroborate or not the suspicions regarding the person in question.
                           That inquiry is conducted by those authorities which have the task of
                           drawing up a case file and collecting facts and evidence ; this may
                           consist of documents or witness statements relating to the events at
                           issue and to the suspect’s possible involvement in the matter con-
                           cerned.”
                        15. The preliminary inquiry provided for under Article 6, paragraph 2,
                     of the CAT can only be based, at that stage of the investigations, on the
                     information made available by the victims or by those who have filed the
                     complaint against the suspect and brought his presence in the country,
                     and the crimes allegedly committed by him, to the attention of the
                     authori­ties. Moreover, the nature of the inquiry to be carried out under
                     this provision will depend to a large extent on the legal system concerned,

                     147




6 CIJ1033.indb 290                                                                                   28/11/13 12:50

                     566 	 obligation to prosecute or extradite (sep. op. yusuf)

                     and on the particular circumstances of the case. It would therefore be
                     erroneous to suggest, as paragraph 83 of the Judgment appears to do,
                     that a general standard for the conduct of such inquiries exists.
                        The Court rightly observes in paragraph 86 that the choice of means
                     for conducting the preliminary inquiry remains in the hands of the States
                     parties, taking account of the case in question. This observation however
                     stands in contradiction with the Court’s findings that the indictment of
                     Mr. Habré by the Senegalese investigating judge in 2000 is insufficient to
                     fulfil the obligation in Article 6, paragraph 2. Without a proper assess-
                     ment of Senegal’s legal system and practice, the Court cannot conclu-
                     sively state that
                           “[t]he questioning at first appearance which the investigating judge at
                           the Tribunal régional hors classe in Dakar conducted in order to estab-
                           lish Mr. Habré’s identity and to inform him of the acts of which he
                           was accused cannot be regarded as performance of the obligation laid
                           down in Article 6, paragraph 2, as it did not involve any inquiry into
                           the charges against Mr. Habré” (Judgment, para. 85).

                        In coming to this conclusion, the Court disregards Senegal’s explana-
                     tion that under its legal system
                           “in criminal proceedings, the investigating judge may be seised either
                           by a complaint with civil‑party application or by an application from
                           the public prosecutor to open an investigation. The preliminary
                           inquiry is aimed simply at enabling the basic facts to be established ;
                           it does not necessarily lead to prosecution, since the prosecutor may,
                           in the light of the results, consider that there are no grounds for
                           ­further proceedings.” (CR 2012/7, p. 34, paras. 39‑40 (Thiam) ; see
                            also CR 2012/7, p. 17, para. 7.)
                        16. It does not also appear logical to assume that an indictment would
                     have been issued by a Senegalese magistrate without a preliminary
                     inquiry. While Senegal did not provide adequate material to show the
                     exact nature of the inquiry carried out by the competent authorities fol-
                     lowing the allegations against Mr. Habré, the conduct of an inquiry, par-
                     ticularly one of a preliminary nature, is implicit in the fact that Mr. Habré
                     was indicted by the investigating magistrate, and placed under house
                     arrest. The Court should not have been so dismissive of the peculiarities
                     of the Senegalese legal system, and the manner in which the indictment of
                     Mr. Habré was arrived at, particularly in view of the fact that the exact
                     nature and scope of the preliminary inquiry is determined on the basis of
                     domestic law.
                        17. Thus, it is my view that the only instance in which Senegal failed to
                     comply with its obligation to carry out a preliminary inquiry was the one
                     relating to the lack of action by the competent Senegalese authorities fol-
                     lowing the filing of new allegations of torture against Mr. Habré in 2008.
                     The Court should have, therefore, noted that notwithstanding the possi-

                     148




6 CIJ1033.indb 292                                                                                   28/11/13 12:50

                     567 	 obligation to prosecute or extradite (sep. op. yusuf)

                     bility that Senegal may have met its obligations under Article 6, para-
                     graph 2, in 2000, Senegal was under an obligation to conduct such an
                     inquiry in 2008 when, following the legislative and constitutional reforms
                     in 2007, new allegations of torture were brought against Mr. Habré.
                     Despite the fact that four investigating judges were assigned to the case,
                     there is no evidence that a preliminary inquiry, even of the same nature
                     and scope as the one conducted in 2000, was ever carried out. It is on the
                     basis of this failure to conduct a preliminary inquiry in 2008 that the
                     Court should have found that Senegal breached its obligations under
                     Article 6, paragraph 2, and not by setting aside the inquiry and the indict-
                     ment of 2000.


                               IV. The Nature and Meaning of the Obligation in
                                           Article 7, Paragraph 1

                        18. I believe that the Court could have brought further clarification to
                      the meaning and nature of the obligation aut dedere aut judicare con-
                     tained in Article 7, paragraph 1, of the CAT, which is at the heart of the
                     present case. The prevalence of the formula aut dedere aut judicare, which
                     can be found in over 60 multilateral instruments, has led to some confu-
                     sion within legal scholarship over the relationship between extradition
                     and prosecution in conventional clauses containing this formula. Used
                     loosely, the expression can be misleading as it is generally understood to
                     mean an obligation to extradite or prosecute. However, depending on the
                     legal instrument under consideration, the obligation may be placed on
                     prosecution, rather than extradition, or vice versa. It is for this reason
                     that the statement contained in paragraph 95 of the Judgment is useful,
                     but could have benefited from further elaboration and elucidation. In
                     that paragraph the Court notes that, within the context of the CAT, the
                     choice between extradition or submission for prosecution does not mean
                     that the two alternatives are to be given the same weight. Rather,
                     “[e]xtradition is an option offered to the State by the Convention, whereas
                     prosecution is an international obligation under the Convention, the vio-
                     lation of which is a wrongful act engaging the responsibility of the State”
                     (Judgment, para. 95).
                        19. Despite the importance of this clarification, the Court stops short
                     of elaborating further on the meaning of the obligation, and differentiat-
                     ing the formula in Article 7, paragraph 1, of the CAT from that of the
                     conventions which impose an obligation to extradite. Such elaboration is
                     necessary to avoid ambiguity, especially with respect to the interpretation
                     of treaties containing the formula aut dedere aut judicare. The conven-
                     tions containing the formula aut dedere aut judicare may be divided gen-
                     erally into two broad categories : (a) clauses that impose an obligation to
                     extradite, and in which prosecution becomes an obligation only after the
                     refusal of extradition ; and (b) clauses that impose an obligation to
                     ­prosecute, with extradition being an option available to the State. The ­latter

                     149




6 CIJ1033.indb 294                                                                                      28/11/13 12:50

                     568 	 obligation to prosecute or extradite (sep. op. yusuf)

                     category also includes clauses that impose an obligation to prosecute, but
                     extradition becomes an obligation if the State fails to submit the case for
                     prosecution.
                        20. Multilateral instruments belonging to the first category include the
                     1929 International Convention for the Suppression of Counterfeiting
                     Currency where the obligation to initiate proceedings against the suspect
                     is “subject to the condition that extradition has been requested and that
                     the country to which application is made cannot hand over the person
                     accused for some reason which has no connection with the offence”
                     (Art. 9 (2)). Further illustration of this type of provision can be found in
                     Article 15 of the African Union Convention on Preventing and Com­
                     bating Corruption which provides that
                           “where a State party in whose territory any person charged with or
                           convicted of offences is present and has refused to extradite that per-
                           son on the basis that it has jurisdiction over offences, the requested
                           State party shall be obliged to submit the case without undue delay
                           to its competent authorities for the purpose of prosecution . . .”.

                       Additionally, Article 5 of the Optional Protocol to the Convention on
                     the Rights of the Child on the sale of children, child prostitution and
                     child pornography provides that

                           “if an extradition request is made with respect to an offence described
                           in Article 3, paragraph 1, and the requested State party does not or
                           will not extradite on the basis of the nationality of the offender, that
                           State shall take suitable measures to submit the case to its competent
                           authorities for the purpose of prosecution”.
                        21. It is clear that category (a) conventions are structured in a manner
                     that extradition to the State in whose territory the crime is committed is
                     given priority. In the majority of these treaties, there is no general obliga-
                     tion on States parties to prosecute the alleged offender. On the contrary,
                     prosecution by the State on whose territory the alleged offender is found
                     only becomes an obligation if a request for extradition has been refused,
                     or certain factors such as nationality of the suspect exist.

                       22. In category (b) conventions, it is evident that extradition is not
                     given the same predominance. For example, a State party under the 1949
                     Geneva Conventions is obligated to prosecute persons alleged to have
                     committed grave breaches of these conventions. However, “if it prefers,
                     and in accordance with the provisions of its own legislation”, it may
                     “hand such persons over for trial to another High Contracting Party con-
                     cerned, provided such High Contracting Party has made out a prima facie
                     case”. In these conventions the State on whose territory the alleged
                     offender is found is not obliged to extradite him. Other modifications to
                     the formula include Article 7 of the 1970 Hague Convention for the Sup-

                     150




6 CIJ1033.indb 296                                                                                    28/11/13 12:50

                     569 	 obligation to prosecute or extradite (sep. op. yusuf)

                     pression of Unlawful Seizure of Aircraft, on which Article 7, paragraph 1,
                     of CAT is modelled. Prosecution is clearly given priority, and a State
                     party is obligated to prosecute, or submit a case for prosecution, regard-
                     less of the existence of an extradition request. Even where an extradition
                     request has been made, some conventions, such as the 1949 Geneva Con-
                     ventions, do not require extradition, while others can be interpreted, in
                     accordance with the object and purpose of the particular treaty, as estab-
                     lishing an obligation to extradite if the State refuses to prosecute.


                         23. This clarification is important in the present case, since, as noted in
                     paragraph 50 of the Judgment, it has repeatedly appeared in the corre-
                     spondence between the Parties as well as in their pleadings before the
                     Court that the two obligations were often placed on the same footing as
                     alternatives within the context of the CAT. For instance in its Note Ver-
                     bale of 11 January 2006, Belgium stated its interpretation of the Conven-
                     tion, specifically the obligation “aut dedere aut judicare” as “only laying
                     obligations on a State, in this case, in the context of the extradition appli-
                     cation of Mr. Hissène Habré, the Republic of Senegal” (Memorial of
                     ­Belgium, Ann. B.7). Similarly, Belgium made clear to Senegal in its Note
                      Verbale of 9 March 2006, that negotiations which it claimed were under
                      way were with regard to “the extradition application in the case of
                      Mr. Hissene Habré, in application of [Article 30 of the Convention
                      against Torture]” (ibid., Ann. B.8). Furthermore, in its Application, Bel-
                      gium requested the Court to adjudge and declare that “failing the prose-
                      cution of Mr. H[issène] Habré, the Republic of Senegal is obliged to
                      extradite him to the Kingdom of Belgium so that he can answer for these
                      crimes before the Belgian courts” (emphasis added). Belgium also insisted
                      during the oral proceedings that Article 7, paragraph 1, of the Conven-
                      tion is to be interpreted as requiring the forum State “to submit the case
                      to its competent authorities for the purpose of prosecution, unless it
                      extradites that person to the State which so requests” (CR 2012/2, p. 15,
                      para. 13 (Rietjens)). Additionally, counsel for Belgium argued that the
                      preliminary inquiry required in Article 6, paragraph 2, was necessary to
                      “implement the obligation to prosecute or, in default of prosecution, to
                      extradite if an extradition request has been made” (CR 2012/3, p. 11
                      para. 11 (Wood) ; emphasis added).

                        24. Belgium had no right to insist upon the extradition of Mr. Habré,
                     and Senegal was under no obligation to extradite him to Belgium, as long
                     as Senegal complied with its obligation to submit Mr. Habré’s case to its
                     competent authorities for prosecution. It is only the violation of the obli-
                     gation to submit the case for prosecution which engages the responsibility
                     of the State on whose territory the suspect is present. Should such a State,
                     however, prefer to extradite the suspect, instead of prosecuting him or her
                     in its tribunals, it has the choice of doing so. Additionally, with respect to
                     extradition within the context of the Convention against Torture, it

                     151




6 CIJ1033.indb 298                                                                                     28/11/13 12:50

                     570 	 obligation to prosecute or extradite (sep. op. yusuf)

                     should be stressed that the State to which a request for extradition has
                     been made is not under an obligation to extradite the suspect to the
                     requesting State. Thus, Senegal had no obligation to extradite Mr. Habré
                     to Belgium, unless it decided to do so simply because it wanted to relieve
                     itself of the obligation to submit his case for prosecution by its own
                     authorities and on its territory.

                                                             (Signed) Abdulqawi A. Yusuf.




                     152




6 CIJ1033.indb 300                                                                                28/11/13 12:50

